PER CURIAM:
In these consolidated appeals, Titus Thomas challenges the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaints, denying reconsideration of those orders, and denying Thomas’ motions to compel discovery and for the appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thomas v. Middleton, No. 8:10-cv-01478-AW, 2010 WL 4781360 (D.Md. Nov. 17 & Dec. 8, 2010); Thomas v. Middleton, No. 8:10-cv-01494-AW (D.Md. Nov. 17 & Dec. 8, 2010); Thomas v. Huff, No. 8:10-cv-02153-AW, 2010 WL 5104820 (D.Md. Dec. 8 & Dec. 29, 2010); Thomas v. Ajala, No. 8:10-cv-02090-AW (D.Md. Dec. 29, 2010); Thomas v. Tichnell, No. 8:10-cv-02523-AW (D.Md. Dec. 29, 2010). We further deny Thomas’ motions for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.